IN THE SUPREME COURT OF THE STATE OF KANSAS

                                  Bar Docket No. 10687

                            In the Matter of KEVIN M. MANZ,
                                       Respondent.

                               ORDER OF DISBARMENT


       In a letter signed January 29, 2018, addressed to the Clerk of the Appellate Courts,
respondent Kevin M. Manz, an attorney admitted to the practice of law in the state of
Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to
Supreme Court Rule 217 (2018 Kan. S. Ct. R. 261).


       At the time the respondent surrendered his license, a disciplinary complaint was
pending, alleging that the respondent violated Kansas Rule of Professional Conduct
8.4(b) (2018 Kan. S. Ct. R. 381) (misconduct), based on his three felony convictions of
grand theft for embezzling a total of $1,044,073.43 from three not-for-profit
organizations.


       This court finds that the surrender of the respondent's license should be accepted
and that the respondent should be disbarred.


       IT IS THEREFORE ORDERED that Kevin M. Manz be and he is hereby disbarred
from the practice of law in Kansas, and his license and privilege to practice law are
hereby revoked.


       IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of
Kevin M. Manz from the roll of attorneys licensed to practice law in Kansas.




                                               1
       IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports,
that the costs herein shall be assessed to the respondent, and that the respondent forthwith
shall comply with Supreme Court Rule 218 (2018 Kan. S. Ct. R. 262).


       Dated this 14th day of February, 2018.




                                             2